DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-5, 11-14, 16-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 17, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new grounds of rejection were made necessitated by Applicant’s amendments.

Response to Amendment
With respect to 112(d) rejection, Applicant’s cancelation of claim 2 has overcome the rejection. 
With respect to 112(f) interpretation, Applicant’s amendments to claims 1 and 11 no longer invoke 112(f) interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 4, claim 4 is indefinite, because it is dependent on canceled claim 2. 
Re Claim 11, the limitation “the fixed member” is indefinite, because it lacks antecedent basis. 
Indefiniteness of the independent claim renders its dependent claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, in view of Savage et al. (US 2004/0138726), hereinafter “Savage”. 
Re Claims 1, 16, 17, 18, and 19, Shanks discloses a laser lipolysis apparatus comprising: 
a plurality of first light irradiation units each for emitting a laser of a first wavelength reaching an upper 5region of a subcutaneous fat layer (fig. 5, fig. 8 discloses upper laser devices 127 and lower laser devices 128; para. [0050] discloses that the laser device may have one or more laser energy sources and discloses a semiconductor diode emitting laser light having wavelengths of about 635 nm); 
a plurality of second light irradiation units each for emitting a laser of a second wavelength reaching a lower region of the subcutaneous fat layer (fig. 5, fig. 8 discloses upper laser devices 127 and lower laser devices 128; para. [0050] discloses that the laser device may have one or more laser energy sources and discloses a diode laser at 1064 nm); and 
a fixed member for fixing the plurality of the first light irradiation units and the plurality of the second light irradiation units to a body of a patient (fig. 5 and 8, para. [0045] discloses vertical stanchion 122, upper arm 117, and lower arm 118 for fixing the upper laser devices 127 and lower laser devices 128 to a body of a patient), 
wherein the first light irradiation unit and the second light irradiation unit are detachably installed in a mounting portion of the fixed member (para. [0048] and [0049] discloses that each of the upper laser devices 127 and each of the lower laser devices 128 can be repositioned, where the upper arm 117 and lower arm 118 are moveably attached to the stanchion 122). 
Shank is silent regarding the fixed member being configured to contact tightly the body of the patient by fastening the body, while surrounding at least one of abdomen, a leg, or an arm of the patient, wherein the fixed member comprises a mounting portion that includes a plurality of mounting holes, and the plurality of the first light irradiation units and the plurality of the second light irradiation units are detachably installed in the plurality of the mounting holes, respectively, so as to be able to change locations of the first light irradiation units and the second light irradiation units, and a plurality of supporting ends disposed in the mounting portion, wherein the first light irradiation units and the second light irradiation units are detachably coupled to the supporting ends, respectively, wherein the mounting holes penetrate the fixed member, and each of the supporting ends surrounds a corresponding one of the mounting holes, wherein the fixed member further comprises: a first coupling portion that extends from the mounting portion in a first direction; and a second coupling portion that extends from the mounting portion in a second direction, the second direction being opposite to the first direction, wherein the first and second coupling portions are configured to be coupled to each other, and wherein the mounting holes are aligned in a specific direction along which the mounting portion extends.
However, Savage discloses a portable light delivery apparatus and methods for delivering light to the human body (title, para. [0015], Several effective areas for the administration of light have been found, such as the popliteal region, the area directly behind the knee joint, as well as the chest, neck, arm and abdominal area. The use of LEDs makes the device light-weight, inexpensive, low in heat output and able to deliver different wavelengths of light as needed.) comprising: 
a plurality of first light irradiation units and a plurality of second light irradiation units each for emitting light of different wavelengths (para. [0015], [0054], fig. 6A, a plurality of light strips 62 has several LED units 64 spaced from each other in a row on each strip 62, able to deliver different wavelengths of light as needed, para. [0032], [0048], The LEDs have the capability of delivering light energy at wavelengths within a pre-selected wavelength range and at or above a pre-selected light intensity); 
a fixed member for fixing the plurality of the first light irradiation units and the plurality of the second light irradiation units to a body of a patient (para. [0056], fig. 7, pad 68 reads on a fixed member), 
wherein the fixed member being configured to contact tightly the body of the patient by fastening the body, while surrounding at least one of abdomen, a leg, or an arm of the patient (claim 13, a flexible pad to be wrapped around a portion of the body, para. [0033], The pad is flexible because of thin substrate strips connected together to form a flexible light treatment pad or blanket, fig. 2A, 2B, 2C, para. [0059] discloses that the pad wraps around the infant’s body or torso), 
wherein the fixed member comprises a mounting portion (para. [0056], a pad 68) that includes a plurality of mounting holes (para. [0056], spaced-apart cavities 70. The cavities include holes on the front side.), and the plurality of the first light irradiation units and the plurality of the second light irradiation units are detachably installed in the plurality of the mounting holes, respectively, so as to be able to change locations of the first light irradiation units and the second light irradiation units (para. [0056], Spaced-apart cavities 70 are formed in the pad 68 and sized to accept the strips 62. The cavities include holes on the front side for the LED units 64 to direct light out of the front of the pad, similar to the padding 12 around LED array 32 shown in FIG. 3A; para. [0057], fig. 6A-6C, fig. 7); and 
a plurality of supporting ends disposed in the mounting portion, wherein the first light irradiation units and the second light irradiation units are detachably coupled to the supporting ends, respectively, wherein the mounting holes penetrate the fixed member, and each of the supporting ends surrounds a corresponding one of the mounting holes (para. [0056], fig. 7, Spaced-apart cavities 70 are formed in the pad 68 and sized to accept the strips 62 – the perimeters of the cavities 70 read on “a plurality of supporting ends”),
wherein the fixed member further comprises: a first coupling portion that extends from the mounting portion in a first direction; and a second coupling portion that extends from the mounting portion in a second direction, the second direction being opposite to the first direction, wherein the first and second coupling portions are configured to be coupled to each other (fig. 2B, 2C shows that fasteners 20 are used to wrap the pad around the baby, para. [0036] discloses that fasteners 20 may be Velcro strips applied to secure the pad 12 or 13 around the infant – Velcro strips read on the first and second coupling portions),
wherein the mounting holes are aligned in a specific direction along which the mounting portion extends (fig. 7 shows that spaced-apart cavities 70 are formed in a specific direction on the pad 68 along which the pad extends).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shank, by adding a fixed member for fixing the plurality of the first light irradiation units and the plurality of the second light irradiation units to a body of a patient, wherein the fixed member is configured to contact tightly the body of the patient by fastening the body, while surrounding at least one of abdomen, a leg, or an arm of the patient, wherein the fixed member comprises a mounting portion that includes a plurality of mounting holes, and the plurality of the first light irradiation units and the plurality of the second light irradiation units are detachably installed in the plurality of the mounting holes, respectively, so as to be able to change locations of the first light irradiation units and the second light irradiation units and a plurality of supporting ends disposed in the mounting portion, wherein the first light irradiation units and the second light irradiation units are detachably coupled to the supporting ends, respectively, wherein the mounting holes penetrate the fixed member, and each of the supporting ends surrounds a corresponding one of the mounting holes, wherein the fixed member further comprises: a first coupling portion that extends from the mounting portion in a first direction; and a second coupling portion that extends from the mounting portion in a second direction, the second direction being opposite to the first direction, wherein the first and second coupling portions are configured to be coupled to each other, wherein the mounting holes are aligned in a specific direction along which the mounting portion extends, as taught by Savage, for the purpose of making the device portable, light-weight, and inexpensive (para. [0015], [0059]) and configuring the apparatus to be wrapped around a portion of the body (para. [0032], [0036]). 
Shanks discloses low level laser therapy reaching a subcutaneous fat layer, but is silent regarding wavelengths reaching a specific region of a subcutaneous fat layer. Claim 1 is a system claim, and the claim languages “reaching an upper region of a subcutaneously fat layer” and “reaching a lower region of the subcutaneous fat layer” are intended use. As long as the prior art reference discloses the claimed wavelengths of the first wavelength being 635 nm and the second wavelength being 1064 nm, the disclosure meets the claim limitation and the intended use. Having the specific claimed wavelengths should perform the intended use. 
	Re Claims 3 and 4, Shanks discloses that the first wavelength is 635 nm and the second wavelength is 1064 nm (para. [0050], para. [0014] discloses that application of laser light at 635 nm yields a transitory pore developing in the cellular wall of the adipocyte leading to its collapse; para. [0018], [0037] discloses a 635 nm scanning laser, para. [0037] discloses that to obtain the maximum benefit it may be desirable to stimulate the patient at two or more different wavelengths and discloses lasers having a 632 nm wavelength and semiconductor diode lasers with a broad range of wavelengths between 405-1500 nm; para. [0050] discloses a preferred laser that is a semiconductor diode emitting laser light having wavelengths of about 635 nm and diode laser at 1064 nm.), where the first wavelength is shorter than the second wavelength. 
Re Claim 5, Shanks discloses that the first light irradiation units configured to emit the laser of the first wavelength and the second light irradiation units configured to emit the laser of the second wavelength alternately (para. [0058], The wavelength of applied laser energy is periodically changed by changing the operating laser diode in one or more of the upper and lower laser devices 127, 128 during a repetitive scan. This allows stimulation of the targeted area at multiple wavelengths).
15
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, in view of Chandler (US 20180021591) and Savage et al. (US 2004/0138726), hereinafter “Savage”. 
Re Claims 11, 12, and 13, Shanks discloses 15aaaaaadfadsfasdfada laser lipolysis procedure method comprising: 
irradiating skin of a patient with a laser of a first wavelength reaching an upper region of a subcutaneous fat layer (para. [0050] discloses a semiconductor diode emitting laser light having wavelengths of about 635 nm) with a plurality of first light irradiation unit (fig. 5, fig. 8 discloses upper laser devices 127 and lower laser devices 128; para. [0050] discloses that the laser device may have one or more laser energy sources); and 
irradiating the skin of the patient with a laser of a second wavelength reaching a lower region of the subcutaneous fat layer (para. [0050] discloses a diode laser at 1064 nm) with a plurality of second light irradiation units (fig. 5, fig. 8 discloses upper laser devices 127 and lower laser devices 128; para. [0050] discloses that the laser device may have one or more laser energy sources), 
wherein the first wavelength is shorter than the second wavelength, and wherein the first wavelength is 25selected within a range equal to or greater than 630nm and equal to or smaller than 640nm, and17 the second wavelength is selected within a range equal to or greater than 1060nm and equal to or smaller than 1070nm (para. [0014] discloses that application of laser light at 635 nm yields a transitory pore developing in the cellular wall of the adipocyte leading to its collapse; para. [0018], [0037] discloses a 635 nm scanning laser, para. [0037] discloses that to obtain the maximum benefit it may be desirable to stimulate the patient at two or more different wavelengths and discloses lasers having a 632 nm wavelength and semiconductor diode lasers with a broad range of wavelengths between 405-1500 nm; para. [0050] discloses a preferred laser that is a semiconductor diode emitting laser light having wavelengths of about 635 nm and diode laser at 1064 nm.).
20  	MPEP 2112.02 discloses that prior art device anticipates a claimed process if the device carries out the process during normal operation.  
	It is inherent that if the prior art discloses the use of claimed wavelengths, the prior art device/process should be able to perform the function associated with the wavelengths, which are “reaching an upper region of a subcutaneous fat layer” and “reaching a lower region of the subcutaneous fat layer”.  
	Additionally, Chandler discloses method and system for reducing fat cells in a human body and discloses that a wavelength at about 635 nm may penetrate below the skin surface and into subdermal tissues of the treatment area at a depth sufficient to stimulate lipolysis in the adipocytes (para. [0018], [0019]). Chandler also discloses that infrared emitters can be used for lipolysis where the infrared energy may be able to penetrate up to five centimeters beneath the skin surface, where the therapeutic benefits include the release of toxins stored within subcutaneous fatty deposits and accelerated weight loss (para. [0022]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shanks, by using the first wavelength to reach an upper region of a subcutaneous fat layer and the second wavelength to reach a lower region of a subcutaneous fat layer, as taught by Chandler, for the purpose of using a different wavelength to target different depths of fat layers for the release of toxins stored within subcutaneous fatty deposits and accelerated weight loss (para. [0022]). 
	Shanks further discloses the first light irradiation unit and the second light irradiation unit are detachably installed in a mounting portion of a fixed member (para. [0048] and [0049] discloses that each of the upper laser devices 127 and each of the lower laser devices 128 can be repositioned, where the upper arm 117 and lower arm 118 are moveably attached to the stanchion 122) and fixed to a body of a patient by the fixed member (fig. 5 and 8, para. [0045] discloses vertical stanchion 122, upper arm 117, and lower arm 118 for fixing the upper laser devices 127 and lower laser devices 128 to a body of a patient). 
	Shanks is silent regarding the fixed member being configured to contact tightly the body of the patient by fastening the body while surrounding at least one of abdomen, a leg, or an arm of the patient, wherein the fixed member comprises a mounting portion that includes a plurality of mounting holes, and the plurality of the first light irradiation units and the plurality of the second light irradiation units are detachably installed in the plurality of the mounting holes, respectively, so as to be able to change locations of the first light irradiation units and the second light irradiation units. 
However, Savage discloses a portable light delivery apparatus and methods for delivering light to the human body (title, para. [0015], Several effective areas for the administration of light have been found, such as the popliteal region, the area directly behind the knee joint, as well as the chest, neck, arm and abdominal area. The use of LEDs makes the device light-weight, inexpensive, low in heat output and able to deliver different wavelengths of light as needed.) comprising: 
a plurality of first light irradiation units and a plurality of second light irradiation units each for emitting light of different wavelengths (para. [0015], [0054], fig. 6A, a plurality of light strips 62 has several LED units 64 spaced from each other in a row on each strip 62, able to deliver different wavelengths of light as needed, para. [0032], [0048], The LEDs have the capability of delivering light energy at wavelengths within a pre-selected wavelength range and at or above a pre-selected light intensity); 
a fixed member for fixing the plurality of the first light irradiation units and the plurality of the second light irradiation units to a body of a patient (para. [0056], fig. 7, pad 68 reads on a fixed member), 
wherein the fixed member being configured to contact tightly the body of the patient by fastening the body, while surrounding at least one of abdomen, a leg, or an arm of the patient (claim 13, a flexible pad to be wrapped around a portion of the body, para. [0033], The pad is flexible because of thin substrate strips connected together to form a flexible light treatment pad or blanket, fig. 2A, 2B, 2C, para. [0059] discloses that the pad wraps around the infant’s body or torso), and
wherein the fixed member comprises a mounting portion (para. [0056], a pad 68) that includes a plurality of mounting holes (para. [0056], spaced-apart cavities 70. The cavities include holes on the front side.), and the plurality of the first light irradiation units and the plurality of the second light irradiation units are detachably installed in the plurality of the mounting holes, respectively, so as to be able to change locations of the first light irradiation units and the second light irradiation units (para. [0056], Spaced-apart cavities 70 are formed in the pad 68 and sized to accept the strips 62. The cavities include holes on the front side for the LED units 64 to direct light out of the front of the pad, similar to the padding 12 around LED array 32 shown in FIG. 3A; para. [0057], fig. 6A-6C, fig. 7). 
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shank as modified by Chandler, by adding a fixed member for fixing the plurality of the first light irradiation units and the plurality of the second light irradiation units to a body of a patient, wherein the fixed member is configured to contact tightly the body of the patient by fastening the body, while surrounding at least one of abdomen, a leg, or an arm of the patient, wherein the fixed member comprises a mounting portion that includes a plurality of mounting holes, and the plurality of the first light irradiation units and the plurality of the second light irradiation units are detachably installed in the plurality of the mounting holes, respectively, so as to be able to change locations of the first light irradiation units and the second light irradiation units, as taught by Savage, for the purpose of making the device portable, light-weight, and inexpensive (para. [0015], [0059]) and configuring the apparatus to be wrapped around a portion of the body (para. [0032], [0036]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, as modified by Chandler (US 20180021591) and Savage et al. (US 2004/0138726), hereinafter “Savage”, and further in view of Briefs et al. (US 2008/0262574), hereinafter “Briefs”.
Re Claim 14, Shanks as modified by Chandler and Savage discloses the claimed invention as set forth in claim 11.
Shanks and Chandler are silent regarding the laser of the first 5wavelength and the laser of the second wavelength being irradiated alternately.
However, Briefs discloses a laser lipolysis procedure method (para. [0033]) and discloses the same wavelength ranges disclosed in Shanks for the first wavelength and the second wavelength (para. [0032]) and teaches that the laser of the first wavelength and the laser of the second wavelength being irradiated alternately (para. [0045] discloses that the first wavelength is used first followed by the second wavelength, switching back and forth in an alternating manner). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shanks as modified by Chandler and Savage, by configuring the laser of first 5wavelength and the laser of the second wavelength to be irradiated alternately, as taught by Briefs, for the purpose of creating a more efficient treatment regime for fat reduction (para. [0045]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, as modified by Savage et al. (US 2004/0138726), hereinafter “Savage”, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 2011/0087312), hereinafter “Shanks”, as modified by Savage et al. (US 2004/0138726), hereinafter “Savage”, and further in view of Whitehurst (US 6,645,230).
Re Claim 20, Shanks as modified by Savage discloses the claimed invention substantially as set forth in claims 1 and 19. 
	Shanks’ first light irradiation units and second light irradiation units are configured to emit laser of both first and second wavelengths by having laser diodes at first and second wavelengths (para. [0050], Diode lasers at 625 nm, 633 nm, 670 nm and 1064 nm (infrared) have been shown to work with varying degrees of success. The laser device may have one or more laser energy sources.); therefore, there would be no distinction whether Shanks’ first light irradiation units and second irradiation units are alternately arranged or not on the mounting holes. Both irradiation units would produce the first and second wavelength lights. 
Shanks further discloses the first wavelength and the second wavelength lights may be emitted alternately (para. [0058], The wavelength of applied laser energy is periodically changed by changing the operating laser diode in one or more of the upper and lower laser devices 127, 128 during a repetitive scan. This allows stimulation of the targeted area at multiple wavelengths).
Should Applicant disagree with the rejection, Examiner has relied on Whitehurst for its explicit disclosure on light arrangement based on different wavelengths.
Whitehurst discloses a therapeutic light source and teaches the arrangement of a first wavelength light source and a second wavelength light source alternately coupled to the device (fig. 26, col. 8, lines 49-57, an embodiment consisting of rows of blue LED’s interspersed with rows of red LED’s so as to form a discrete LED array composed of different types of LED. The blue LED’s are switchable on and off together, independently of the red LED’s, which are also switchable on and off together. In this way, red or blue illumination may be chosen according to the type of treatment and penetration depth required). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shanks as modified by Savage, by coupling the first light irradiation units and the second light irradiation units alternately to the mounting holes, as taught by Whitehurst, for the purpose of forming a discrete light array composed of different types of diodes, where the illumination may be chosen according to the type of treatment and penetration depth required (fig. 26, col. 8, lines 49-57). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 21, 2022
Examiner, Art Unit 3792



/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792